UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1901



JEAN A.R. ADAMS-SOW,

                                              Plaintiff - Appellant,

          versus


THE MEDICAL COLLEGE OF HAMPTON ROADS/EASTERN
VIRGINIA MEDICAL SCHOOL; DOUG KLEEMAN, Doctor,

                                           Defendants - Appellees,

          and


OHIO STATE UNIVERSITY COLLEGE OF MEDICINE;
BENJAMIN P. ENG, Doctor; JUDITH A. WESTMAN,
Doctor; EDWIN L. BURKE, Doctor; TERENCE C.
DAVIES, Doctor; NICOLA DAVIES, Doctor; THOMAS
R. GRANT, JR., Doctor; DOCTOR PROPERT,
Director,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-81-2)


Submitted:   January 31, 2002          Decided:     February 28, 2002


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
D. Hayden Fisher, SCHAFFER & CABELL, P.C., Richmond, Virginia, for
Appellant. David E. Constine, III, Kimberly W. Daniel, TROUTMAN,
SANDERS, MAYS & VALENTINE, L.L.P., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jean A.R. Adams-Sow appeals from the district court’s order

granting summary judgment for Defendants on her claims under the

Federal Wiretap Act provisions in Title III of the Omnibus Crime

Control and Safe Streets Act of 1968, 18 U.S.C.A. §§ 2510-2522

(West 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       Adams-Sow v. The Medical College

of Hampton Roads/Eastern Virginia Med. Sch., No. CA-00-81-2 (E.D.

Va. June 11, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                              AFFIRMED




                                   2